Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-1195

                          JOSEPH CASTAGNARO,

                        Plaintiff, Appellant,

                                     v.

                   THE BANK OF NEW YORK MELLON,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                                  Before

                       Howard, Chief Judge,
                Lipez and Barron, Circuit Judges.


     Stephen T. Martin, with whom The Law Offices of Martin &
Hipple, PLLC was on brief, for appellant.
     Elizabeth T. Timkovich, with whom Phoebe N. Coddington and
Winston & Strawn LLP were on brief, for appellee.
     Stephanie A. Bray and New Hampshire Legal Assistance on brief,
amicus curiae in support of appellant.


                              May 11, 2016
            Per curiam.      In this appeal from an order dismissing his

complaint     seeking   to      prevent    foreclosure,        appellant      Joseph

Castagnaro argued primarily that the foreclosing entity lacked the

authority to foreclose, because that entity held only the mortgage

on the property and not the promissory note that Castagnaro had

executed in favor of the original lender.                We certified questions

to the New Hampshire Supreme Court, see Castagnaro v. Bank of N.Y.

Mellon, 772 F.3d 734, 739-40 (1st Cir. 2014), including whether

New Hampshire law requires the foreclosing entity to hold both the

mortgage and the note, and

            [i]f so, can an agency relationship between the
            note holder and the mortgage holder meet that
            requirement, and does language in the mortgage
            naming the mortgagee "nominee for the lender and
            lender's successors and assigns" suffice on its own
            to show an adequate agency relationship?

Id. at 739.

            We   have   received    an     answer      from   the   New   Hampshire

Supreme Court to our questions.             See Castagnaro v. Bank of N.Y.

Mellon, 132 A.3d 1202 (N.H. 2016).               Relying on its decision in

Bergeron v. N.Y. Cmty. Bank, 121 A.3d 821 (N.H. 2015), the New

Hampshire   Supreme     Court    held     that   any    requirement       under   New

Hampshire law that the note holder and foreclosing mortgage holder

be the same is satisfied by an agency relationship, and that

"language in the mortgage naming the mortgagee 'nominee for lender

and lender's successors and assigns'" is sufficient to show the



                                     - 2 -
required agency relationship.    See Castagnaro, 132 A.3d at 1202.

In light of the New Hampshire Supreme Court's response to our

questions we affirm the district court's dismissal of this action.




                                - 3 -